DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on December 10, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Response to Amendment
3.	The amendments to the claims filed on December 10, 2021 have been fully considered.  The amendments are sufficient to overcome the outstanding rejection which is withdrawn.
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:  the claimed products are novel and nonobvious over the prior art.  The point of novelty includes the core structure of the compounds in combination with the definition of the variables.  The closest reference can be considered to be, for example, WO 2014173289.  The reference teaches compounds of structure 
    PNG
    media_image1.png
    183
    125
    media_image1.png
    Greyscale
 and specific embodiments 
    PNG
    media_image2.png
    140
    122
    media_image2.png
    Greyscale
.  The compounds differ from the claims which require the phenyl ring attached to the bicyclic ring to be double substituted with a non-hydrogen substituent.  Neither the reference nor the state of the art teach or suggest the structural modifications required to arrive at the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/SUN JAE YOO/Primary Examiner, Art Unit 1626